Citation Nr: 1230014	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  98-06 912A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residual scars of the left tibia prior to September 22, 2010, and in excess of 20 percent on and after September 22, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the regional office (RO) in Los Angeles, California.  Jurisdiction over the appeal was since transferred to the RO in San Diego, California.  The appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the Board's May 2011 remand for that history.

A review of the record on appeal reveals that VA treatment records were added to the claims file following the issuance of the March 2012 supplemental statement of the case.  However, the Board finds that a remand for the issuance of a new supplemental statement of the case that takes into account this recently received evidence is not required.  The Board has reached this decision because none of these additional VA treatment records relate to the Veteran's left tibia scars and therefore these records are not additional pertinent evidence.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  


FINDING OF FACT

At all times prior to and after September 22, 2010, each of the Veteran's three service connected scars of the left tibia are manifested by adverse symptomatology that equates to a superficial, tender, and painful scar on objective demonstration but none of the scars cause limitation of motion even taking into account his complaints of pain or individually or collectively cover at least 12 square inches (77 square cm). 



CONCLUSION OF LAW

At all times prior to and after September 22, 2010, the Veteran has met the criteria for separate 10 percent ratings for each of the three service connected scars of the left tibia.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.25(b), 4.31 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that written notice provided in March 2001, January 2005, August 2009, and July 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice regarding effective dates and how his disability rating would be determined by applying the relevant diagnostic codes.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not provided adequate VCAA notice before the initial adjudication of his claim in the August 1997 rating decision, the Board finds this error is harmless because the claimant, after being mailed good notice in the above letters, had his claim readjudicated in the March 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions, the statements of the case, the supplemental statement of the case, the Board remands, and the Court orders.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including the Veteran's records from the Long Beach VA Medical Center in substantial compliance with the Board's July 2009 remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded VA examinations in August 2000, April 2005, September 2010, and August 2011 which are adequate to adjudicate the claims, and as to the August 2011 VA examination substantially complies with the Board's May 2011 remand instructions, because after a review of the record on appeal and an examination of the claimant the examiners provided findings as to the location and severity of the claimant's left tibia scars that allows VA to rate his disability under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries; supra; Dyment, supra.

The May 2011 remand directed the RO to consider whether the Veteran was entitled to separate compensable ratings for each of the scars that were identified by the post-remand VA examiner as being part of his service connected disability.  However, this action was not taken by the RO.  Nonetheless, the Board finds this failure to be harmless error because in the decision below the Board is not only consider whether the Veteran is entitled to separate compensable ratings for each of the scars that his VA examiner identified as being part of his service connected disability, but is granting separate 10 percent ratings for each of these three scars.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Increased Rating Claim

The Veteran contends that his three left tibia scars warrant separate compensable ratings from the time of his February 1997 date of claim. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  Additionally, regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2011).  Moreover, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Moreover, 38 C.F.R. § 4.25(b) provides that, except as otherwise provided in this schedule, the disabilities arising from a single disease entity are to be rated separately as are all other disabling conditions, if any.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Historically, VA has assigned the Veteran's three scars on the left tibia, which were the residuals on an in-service motorcycle accident, a single 10 percent disability rating prior to September 22, 2010, and a single 20 percent disability rating after September 22, 2010, under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  See rating decisions dated in December 1983, August 2003, and December 2010.

Since the Veteran filed his claim for an increased rating in February 1997, there have been a number of changes in the criteria for rating skin disabilities under 38 C.F.R. § 4.118.  Specifically, the rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable only to claims for benefits received by the VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  Id.  

The January 2003 supplemental statements of the case notified the Veteran of the pre-August 30, 2002, and pots-August 30, 2002, rating criteria.  Moreover, the March 2012 supplemental statement of the case notified the Veteran of the of the post- October 23, 2008, rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law and the fact that the record does not include a request by the Veteran to have his disability rated under the post-October 2008 version of the schedular criteria, while VA may consider the pre-August 30, 2002, version of the schedular criteria for rating his scars for the entire period during which the appeal has been pending, it may only consider the post-August 30, 2002, and pre-October 23, 2008, version of the schedular criteria for rating his scars from August 30, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the pre-August 30, 2002, version of the schedular criteria, the Veteran will be entitled to separate compensable ratings for the scars for the entire period during which the appeal has been pending if any of the scars are superficial, poorly nourished, with repeated ulceration; if any of the scars are superficial, tender, and painful on objective demonstration; or if any of the scars cause a compensable degree of limitation of motion of the left leg.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

Under the post-August 30, 2002, and pre-October 23, 2008, version of the schedular criteria, the Veteran will be entitled to separate compensable ratings for the scars from August 30, 2002, if any of the scars are superficial and does not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater; if any of the scars are superficial and unstable; if any of the scars are superficial and painful on examination; or if any of the scars cause a compensable degree of limitation of motion of the left leg.  See 38 C.F.R. § 4.118, Diagnostic Codes 7202, 7803, 7804, 7805 (2008).  Moreover, the Veteran will be entitled to a separate 20 percent rating for the scars from August 30, 2002, if any scar covers at least 12 square inches (77 square cm).  See 38 C.F.R. § 4.118, Diagnostic Code 7201 (2008).  

Initially, the Board notes that the record shows that the Veteran has at least four scars on his left leg.  Moreover, the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  

However, the August 2011 VA examiner's opinion that the Veteran's service connected scaring on his left tibia is limited to the three vertical scars on the anterior surface of the tibia (and not the diamond shaped scar on the posterior upper left calf) is not contradicted by any medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, in numerous statements in support of claim from the Veteran and/or his representative, they have repeatedly argued that the claimant had three scars on his left tibia that warranted separate ratings.  Therefore, because the August 2011 VA examiner was able to distinguish between the service connected and non service connected scars, the Board will rate the Veteran based on only the three vertical scars on the anterior surface of the tibia. 

Next, the Board notes that the April 2005 VA examiner opined that none of the Veteran's three service connected scars were painful.  However, the August 2000, September 2010, and August 2011 VA examiners all reported that the three scars were tender and/or painful.  Specifically, the August 2000 VA examiner opined that there was mild tenderness over the scars.  Likewise, the September 2010 and August 2011 VA examiners reported that the three scars were tender to palpation and painful.  Similarly, VA treatment records during the appeal period periodically documented the Veteran's complaints regarding his left leg scars, however without always identifying the cause of the scar.

In this regard, while the April 2005 VA examiner opined that none of the Veteran's scars were painful, given the August 2000, September 2000, and August 2011 VA examiners reports of pain and/or tenderness as well as the appellant's competent and credible claims of pain and tenderness (see Davidson, supra.) and the information found in the VA treatment records (see Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")), the Board finds that the most competent and credible evidence of record shows that the claimant's three service connected scars on his left tibia are manifested by adverse symptomatology that equates to superficial, tender, and painful scars on objective demonstration.  

Therefore, the Board finds that the criteria for separate 10 percent ratings for each of the three scars is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  See 38 C.F.R. § 4.25(b).  Moreover, because the degree of the Veteran's adverse symptomatology has stayed, in substance, the same at all times during the pendency of the appeal, the Board finds that these separate 10 percent ratings are warranted at all times prior to and after September 22, 2010.  See Hart, supra.

However, the Board finds that a rating in excess of 10 percent is not warranted for any of the three scars under Diagnostic Code 7805 because the record on appeal, including the findings at the four VA examinations discussed above, is negative for objective evidence that any of the scars cause limitation of motion of the left hip, knee, and/or ankle.  See 38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2008).  In fact, the August 2000 and April 2005 VA examiners specifically opined that there was no evidence of limitation of function.  Similarly, the September 2010 and August 2011 VA examiners opined that the scars had no other disabling affects.  These VA examiners opinions are not contradicted by any medical evidence of record.  See Colvin, supra.  This is true throughout the period of time during which his claim has been pending and therefore consideration of a staged rating is not warranted.  Hart, supra.

Likewise, the Board finds that a rating in excess of 10 percent is not warranted for any of the three scars under Diagnostic Code 7801 from August 30, 2002, because the record on appeal, including the findings at the four VA examinations discussed above, is negative for objective evidence that the scars individually or collectively cover an area of at least 12 square inches (77 square cm).  See 38 C.F.R. § 4.118 (2008).  In fact, the August 2000 VA examiner specifically opined that two of the scars were 5 mm in diameter and the third was 3 mm in diameter.  Likewise, the April 2005 VA examiner opined that the Veteran's three scars measured 10 mm by 8 mm, 9 mm by 6 mm, and 9 mm by 2 mm.  Similarly, the September 2010 and August 2011 VA examiners opined that the total area covered by the three scars was less than 6 square inches (39 square cm).  These VA examiners opinions are not contradicted by any medical evidence of record.  See Colvin, supra.  This is true from August 30, 2002, and therefore consideration of a staged rating is not warranted.  Hart, supra.

As to the Veteran's claims that his scars are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his scars, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as the size of a scar and pain and others are credible to report on what they can see such as the size of a scar.  See Jandreau, supra.  However, because neither the Veteran nor his representative provided their own measurements as to the size of the three scars, the Board finds more competent and credible the medical opinions as to their size and severity provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because while the record shows that the Veteran is not currently working, he has never claimed that his scars acting alone prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for more than separate 10 percent ratings for each of his three scars, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to separate 10 percent ratings for each of the three service connected scars of the left tibia is granted prior to and after September 22, 2010.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


